In an action to recover damages for personal injuries allegedly suffered by plaintiff when she fell in a theatre owned and operated by defendant, defendant appeals from an order granting plaintiff’s motion for an examination before trial of defendant by one of its officers familiar with the facts. Order modified on the law and the facts by substituting for the present item “ 6 ” of the proposed examination the following: “ 6. The names and addresses of defendant’s agents, servants and employees who were, on January 22, 1950, at the time when plaintiff alleges she was injured, in charge of Loew’s Lexington Theatre or that portion thereof where plaintiff alleges she received injuries.” As so modified, the order is affirmed, without costs. Item “ 6 ” as included in the order appealed from would require disclosure of the identity of persons whose testimony would neither be material nor necessary on the trial of this action. Nolan, P. J., Carswell, Johnston, Adel and Wenzel, JJ., concur. [200 Mise. 642.]